Citation Nr: 1128437	
Decision Date: 07/04/11    Archive Date: 08/04/11

DOCKET NO.  08-07 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active military service from April 1966 to January 1969.  Service personnel records show that he served in Vietnam from November 1966 to June 1968.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's July 2007 claim, he indicated that he was in receipt of Social Security disability benefits for the claims on appeal.  However, neither the decision nor medical records underlying this award are on file.  These records should be obtained on remand. See 38 U.S.C.A. § 5103A (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1993).

The record includes the report of a March 2007 Agent Orange Registry examination which yielded a diagnosis of neuropathy of the extremities, but no opinion as to etiology. 

The record also includes a June 2008 letter from S.E.C., MD who noted that the Veteran was diagnosed with "a different form of peripheral neuropathy known as chronic inflammatory demyelinating polyneuropathy," with a date on onset in 2001.  That physician also noted the Veteran's concern about a relationship between that condition as his exposure to Agent Orange.  The physician did not provide a definitive opinion.  

While VA has recognized presumptive service connection for acute and subacute peripheral neuropathy associated with herbicide exposure and manifested to a compensable degree, in this context the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).

Nevertheless, even if a disability is not subject to presumptive service connection on the basis of herbicide exposure, the Veteran could still establish service connection for this condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, (Fed. Cir. 1994). 

Given the medical evidence to date, the Board finds that a VA examination is warranted to determine the etiology of the Veteran's condition.  38 C.F.R. § 3.159(c)(4)(2010).  

Also, a review of the claims file shows VA treatment records dated from September 2004 to March 2007.  As there may be outstanding VA treatment records, a request should be made for all treatment records dated from March 2007 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for the claimed neuropathies since March 2007.  After securing the necessary release, obtain these records, including VA treatment records dated from March 2007 to the present.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

3.  After completion of the foregoing, the Veteran should be afforded a VA neurology examination to determine the nature of any neurologic disability, including peripheral neuropathy of the extremities or chronic inflammatory demyelinating polyneuropathy, and whether any currently diagnosed disability is etiologically related to service, including herbicide exposure.  The claims folder must be made available to the examiner for review and all indicated testing should be completed.

Based on the examination and review of the record, the examiner should provide an opinion as to whether there is at least as likely as not that any currently diagnosed peripheral neuropathy of the extremities or any other currently diagnosed disability had its onset in active service or is otherwise the result of disease or injury in service, including exposure to herbicides such as Agent Orange. 

The examiner must provide a rationale for all opinions provided.  

4.  Review the record and ensure that the above action has been completed.  When the Agency of Original Jurisdiction (AOJ) is satisfied that the record is complete the claim should be readjudicated.  If the claim is still denied the AOJ must furnish the Veteran with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


